GRAVES, Presiding Judge.
Appellant was convicted as a second offender of the offense of unlawfully driving an automobile upon a public highway while under the influence of intoxicating liquor, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
The indictment and all matters of procedure appear regular. The record is before us without a statement of facts or bills of exception. In the absence thereof nothing is presented for review.
The judgment of the trial court is affirmed.